199 F.2d 372
Frank C. PABST and Helen R. PABST, Appellants,v.JOHN P. DANT DISTILLERY COMPANY, Appellee.
No. 11517.
United States Court of Appeals Sixth Circuit.
October 22, 1952.

Appeal from the United States District Court for the Western District of Kentucky; Roy M. Shelbourne, Judge.
Woodward, Hobson & Fulton, Louisville, Ky., Ernest Fulton, Bardstown, Ky., for appellant.
Allen, McElwain, Dinning & Clarke, Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal by the defendants from a judgment entered in the District Court in an action for a declaration of rights involving charges by a warehouseman for labor and services in connection with the withdrawal and delivery of more than five thousand barrels of whiskey has been heard and considered on the record and on the oral arguments and briefs of the attorneys;


2
And it appearing that the findings of fact of the District Court are supported by substantial evidence and are not clearly erroneous and its conclusions of law are correct;


3
The judgment of the District Court in favor of the appellee warehouseman is affirmed.